 

EXHIBIT 10.1

 

BUILDERS FIRSTSOURCE, INC.

2014 INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD CERTIFICATE

 

Non-transferable

 

GRANT TO


______________________________

(“Grantee”)

 

by Builders FirstSource, Inc. (the “Company”) of

 

 

restricted stock units (the “Units”) representing the right to earn, on a
one-for-one basis, shares of the Company’s common stock, par value $0.01 per
share (“Shares”).

 

The Units are granted pursuant to and subject to the provisions of the Builders
FirstSource, Inc. 2014 Incentive Plan (the “Plan”), and to the terms and
conditions set forth on the following pages of this Restricted Stock Unit Award
Certificate (the “Certificate”).  By accepting the Units, Grantee shall be
deemed to have agreed to the terms and conditions set forth in this Certificate
and the Plan. Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Plan.  

 

Unless vesting is accelerated as provided in Section 1 or Section 2 hereof, or
otherwise in the discretion of the Committee, the Units will vest in accordance
with Sections A and B below, provided that Grantee remains in Continuous Service
with the Company or an Affiliate on each applicable vesting date.  

 

A.Time-Based Units.  ____________ of the Units (_________ of the total grant
hereunder) (the “Time-Based Units”) shall vest (become non-forfeitable) in
accordance with the following schedule:  

 

Vesting Date

 

Percent of Time-

Vested Units Vested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

B.Performance-Based Units. _____________ of the Units (_________ of the total
grant hereunder) (the “Performance-Based Target Award”) shall vest (become
non-forfeitable) on ___________, based on the Company’s achievement of
performance goals as set forth on Exhibit A.  Depending on the Company’s level
of achievement of performance goals relating to return on invested capital
(“ROIC,” as defined on Exhibit A) during a __________ performance period
beginning ___________ and ending  ____________ (which includes ________ discreet
and independent performance periods consisting of calendar years ____________,
and a cumulative _________-year performance period (individually and in the
aggregate, the “Performance Period”) Grantee may earn between ___ and ___ of the
Performance-Based Target Award, which may be further increased or decreased by
___ based on the Company’s Total Shareholder Return (“Total Shareholder Return,”
or “TSR,” as defined on Exhibit A) relative to a peer group during the
Performance Period (TSR, together with ROIC, the “Performance Goals”), in each
case subject to the terms and conditions of this Agreement and as set forth on
Exhibit A.

 

IN WITNESS WHEREOF, Builders FirstSource, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be duly executed.

 

BUILDERS FIRSTSOURCE, INC.

 

 

 

By:  ___________________________

Grant Date:

 

2

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS

1.  Vesting of Units.  

(a)Vesting of Time-Based Units.  The Time-Based Units shall vest (become
non-forfeitable) in accordance with the vesting schedule set forth in Section A
of the cover page of this Certificate.  

Notwithstanding the regular vesting schedule, Grantee shall become fully vested
in the Time-Based Units upon (i) the termination of Grantee’s Continuous Service
with the Company or an Affiliate due to death or Disability, (ii) a Change in
Control, unless the Units are assumed by the surviving entity or otherwise
equitably converted or substituted in connection with the Change in Control, or
(iii) if the Units are assumed by the surviving entity or otherwise equitably
converted or substituted in connection with a Change in Control, the termination
of Grantee’s employment without Cause or Grantee resigns for Good Reason after
the effective date of the Change in Control.

(b)Earning and Vesting of Performance-Based Target Award.  The Performance-Based
Target Award may be earned and shall vest as described in Section B of the cover
page of this Certificate and as set forth on Exhibit A.  

In the event that Grantee’s Continuous Service with the Company or an Affiliate
is terminated prior to the vesting date due to death or Disability, Grantee
shall retain the Performance-Based Target Award, which may be earned and shall
vest as described in Section B of the cover page of this Certificate and as set
forth on Exhibit A, as if Grantee’s Continuous Service had not terminated.

Notwithstanding the regular vesting schedule, Grantee shall become fully vested
in 100% of the Performance-Based Target Award in the event of (i) a Change in
Control, unless the Units are assumed by the surviving entity or otherwise
equitably converted or substituted in connection with the Change in Control, or
(ii) if the Units are assumed by the surviving entity or otherwise equitably
converted or substituted in connection with a Change in Control, the termination
of Grantee’s employment without Cause or Grantee resigns for Good Reason after
the effective date of the Change in Control.

Notwithstanding the other provisions of this Section 1, the Committee may
accelerate the vesting of the Units granted hereunder in such other
circumstances as it may determine.

Except as set forth above or otherwise under the Plan, if Grantee’s Continuous
Service with the Company or an Affiliate ceases prior to the vesting date for
any reason other than death or Disability, Grantee shall forfeit all right,
title and interest in and to the Units as of the date of such termination and
the Units will be reconveyed to the Company without further consideration or any
act or action by Grantee.  

2.  Conversion to Stock.  Unless the Units are forfeited prior to the vesting
date as provided in Section 1 above, the Units will be converted to actual
shares of Stock on the vesting date.  The Company shall issue the Shares in the
name of Grantee in either certificated or book entry form, as selected by the
Company.  Notwithstanding the foregoing, the Company shall have no obligation to
issue Shares in payment of the Units until such issuance and payment shall
comply with all relevant provisions of law and the requirements of any Exchange
upon which the Company’s Shares are then listed.  Notwithstanding the foregoing,
the Committee may, in its sole discretion, direct the Company to pay Grantee the
cash value of vesting shares upon vesting in lieu of the issuance of shares.

3.  Dividend Equivalents.  No adjustment to the Units will be made for any
dividend that is paid.

3

--------------------------------------------------------------------------------

 

4.  Changes in Capital Structure.  If the Stock shall be changed into or
exchanged for a different number or class of shares of stock or securities of
the Company or of another company, whether through reorganization,
recapitalization, statutory share exchange, reclassification, stock split-up,
combination of shares, merger or consolidation, or otherwise, there shall be
substituted for each share of Stock then underlying a Unit subject to this
Certificate the number and class of shares of stock or securities into which
each outstanding share of Stock shall be so exchanged.  

5.  Restrictions on Transfer.  No right or interest of Grantee in the Units may
be pledged, hypothecated or otherwise encumbered to or in favor of any party
other than the Company or an Affiliate, or be subjected to any lien, obligation
or liability of Grantee to any other party other than the Company or an
Affiliate.  Units are not assignable or transferable by Grantee other than by
will or the laws of descent and distribution; but the Committee may permit other
transfers.  

6.  Limitation of Rights.  The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a stockholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the
Units.  Nothing in this Certificate shall interfere with or limit in any way the
right of the Company or any Affiliate to terminate Grantee’s employment at any
time, nor confer upon Grantee any right to continue in employment of the Company
or any Affiliate.

7.  Payment of Taxes.  Grantee will, no later than the date as of which any
amount related to the Units first becomes includable in Grantee’s gross income
for federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind (including Grantee’s FICA obligation) required by law to be
withheld with respect to such amount.  Unless otherwise determined by the
Committee, the withholding requirement will be satisfied by the Company
withholding from the Units upon settlement a number of shares of Stock having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Company establishes. The obligations of
the Company under this Certificate will be conditional on such payment or
arrangements, and the Company, and, where applicable, its Affiliates will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to Grantee.

8.  Amendment.  The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Units hereunder had expired) on the date of
such amendment or termination.

9.  Plan Controls.  The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate.  This Certificate shall
be governed by and construed in accordance with the Plan.

10.  Compensation Recoupment Policy. This Award is subject to any compensation
recoupment policy applicable by its terms to Grantee that the Company may adopt
from time to time to comply with any applicable law, rule or regulation of any
governmental authority or to comply with the rules and regulations of any stock
exchange upon which the Company’s securities are registered.

4

--------------------------------------------------------------------------------

 

11.  Notice.  Notices hereunder must be in writing and either personally
delivered or sent by registered or certified United States mail, return receipt
requested, postage prepaid.  Notices to the Company must be addressed to
Builders FirstSource, Inc., 2001 Bryan Street, Suite 1600, Dallas, TX 75201;
Attn: General Counsel, or any other address designated by the Company in a
written notice to Grantee. Notices to Grantee will be directed to the address of
Grantee then currently on file with the Company, or at any other address given
by Grantee in a written notice to the Company.

12.  Entire Agreement.  This Certificate, including, without limitation, the
terms and conditions set forth herein, and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

13.  Confidentiality.  By accepting this Certificate and the related award,
Grantee agrees to keep confidential and not to disclose to any person or entity
information concerning the terms of this Certificate, the number of Units or
Shares covered by this Certificate or any transactions between Grantee and the
Company pursuant to this Certificate, except as required by applicable law.
Nothing in this Certificate or the Plan is intended to limit Grantee’s right to
make disclosures to, or participate in communications with, the Securities and
Exchange Commission or any other government agency regarding possible violations
of law, without prior notice to the Company.

 

 

 

5